Exhibit 10.2
December 5, 2008
VIA HAND DELIVERY
Mr. Gregory Schafer
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Re: Amendment to June 23, 2008 Separation and Consulting Agreement
Dear Greg:
As you know, on June 23, 2008, you and Onyx Pharmaceuticals, Inc. entered into a
Separation and Consulting Agreement (the “Separation Agreement”). This Amendment
is intended to modify the Separation Agreement as follows:
1. Delete the first sentence of Section 1 (Separation Date) and replace it with
the following sentence: “Unless you and the Company mutually agree in writing,
your last day of work with the Company and your employment termination date will
be March 13, 2009 (the “Separation Date”).”
2. Add the following sentence to the end of Section 1 (Separation Date): “If a
new Chief Financial Officer begins his or her employment prior to the Separation
Date, you shall be removed as the Company’s Chief Financial Officer although
your employment will continue until the Separation Date. In such an event, you
will be considered an individual contributor in the Company’s Finance
organization; you will use your best efforts to assist in the transition of your
duties to the new CFO and will make yourself reasonably available to perform
such other functions as are assigned to you by the Company; and you will
continue to receive your regular base salary payments and benefits coverage in
which you are currently enrolled until the Separation Date.”
Except as modified by this Amendment, the Separation Agreement shall remain in
full force and effect.

 



--------------------------------------------------------------------------------



 



If this Amendment is acceptable to you, please sign below and return the fully
signed original to me.

            Sincerely,


Onyx Pharmaceuticals, Inc.
      By:    /s/ N. Anthony Coles       N. Anthony Coles        President &
Chief Executive Officer     

            Understood and Agreed:
      /s/ Gregory Schafer     Gregory Schafer
      Date: December 5, 2008     

 